Abatement Order filed January 15, 2019




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-18-00950-CV



                    IN RE SOMAIAH KHOLAIF, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                              Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 449677

                       ABATEMENT ORDER

      On October 30, 2018, relator, Somaiah Kholaif, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator asked this court to order The Honorable Rory R. Olsen, Judge of
Probate Court No. 3 of Harris County, Texas, to vacate and set aside his order
dated October 17, 2018, entered in trial court cause number 449677, styled In re
Wajih Arif Safi.

      Because the respondent ceased to hold the office of Judge of Probate Court
No. 3 of Harris County, Texas, after the institution of this action, we are required
to abate this mandamus proceeding to permit the respondent’s successor, the
Honorable Jason Cox, to reconsider the decision regarding relator’s request for
relief. See Tex. R. App. P. 7.2(b).

      This mandamus proceeding is abated until February 14, 2019, by which
time Judge Cox shall advise this court of the action taken on relator’s request. This
court will then consider a motion to reinstate or dismiss this proceeding, as
appropriate.

      It is so ORDERED.

                                       PER CURIAM




                                          2